799 F.2d 751Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Levi Burgess, Appellantv.Department of Criminal Records;  Department of Corrections;Allyn R. Sielaff, James Sisk;  W. P. Rogers;Attorney General's Office;  David A.Garraghty;  W. P. Wright;  R.A. Young, Appellees.
No. 86-7152.
United States Court of Appeals, Fourth Circuit.
Submitted July 24, 1986.Decided Aug. 29, 1986.

Before CHAPMAN, PHILLIPS, and ERVIN, Circuit Judges.
PER CURIAM.


1
(Levi Burgess, Appellant Pro Se.  Stephen Douglas Rosenthal, Office of the Attorney General, for Appellees.)

PER CURIAM:

2
Levi Burgess, a Virginia inmate, appeals from the district court dismissal of his 42 U.S.C. Sec.  1983 complaint without prejudice for failure to pay the assessed partial filing fee.*


3
The district court denied Burgess' request to proceed in forma pauperis, having determined that Burgess had deposits totaling $196.88 in his prison account in the six months immediately preceding the submission of his complaint.  By order entered March 24, 1986, the district court directed Burgess to pay a partial filing fee of $ 29,52 within twenty days of the order, or show that special circumstances justified a lesser payment or no payment.  The district court advised Burgess that failure to comply with the order would result in dismissal of the action.  By order entered April 28, 1986, the district court afforded Burgess twenty additional days to pay the fee.  On June 2, 1986, the district court dismissed Burgess' action without prejudice for failure to comply with its orders.


4
The district court correctly followed the procedures approved by this Court in Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied 454 U.S. 1153 (1982).  Because the dispositive issues recently have been decided authoritatively, we deny leave to proceed in forma pauperis, dispense with oral argument, and dismiss the appeal.

DISMISSED


*
 The district court dismissed Burgess' action without prejudice.  Burgess may refile his claim in the district court with the required filing fees